DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Steven Koda on 02/03/2022.

The application has been amended as follows: 
In claim 1, lines 5-9,11, change “shaft” to –hollow shaft--.
In claim 1, line 10, change “second lead wire” to –the second lead wire--.
In claim 1, lines 16,22,27,32, change “core” to –axially-extending, electrically-insulative core--. 
In claim 5, line 2, change “shaft” to –hollow shaft--.
In claim 11, lines 3-5, change “shaft” to –hollow shaft--.
In claim 12, line 3, change “shaft” to –hollow shaft--.
In claim 13, line 7, change “the measurement device” to –the measurement element--. 
	Claim 14 was canceled. 


In claim 20, line 1, change “1” to –11--.
In claim 21, lines 4 and 6, change “shaft” to –hollow shaft--.
In claim 23, lines 16, 24,28,33 change “core” to –axially-extending, electrically-insulative core--. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508. The examiner can normally be reached Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MARJAN FARDANESH/
  Examiner, Art Unit 3791